Citation Nr: 1119066	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was later transferred to the RO in New York, New York.

In January 2011, the Board remanded the case for further development and adjudicative action.  The required development has been completed and the case has been returned to the Board for further appellate review.  Furthermore, a March 2011 rating decision increased the evaluations for the Veteran's peripheral neuropathy from 10 percent disabling for each extremity to the percentages noted above.  As the increases do not represent the maximum ratings available, the matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran has diabetes-related peripheral neuropathy of the right major upper extremity which causes severe incomplete paralysis of the median nerve.

2.  The Veteran has diabetes-related peripheral neuropathy of the left minor upper extremity which causes severe incomplete paralysis of the median nerve.

3.  The Veteran has diabetes-related peripheral neuropathy of the right lower extremity which causes incomplete moderately severe paralysis of the sciatic nerve.

4.  The Veteran has diabetes-related peripheral neuropathy of the left lower extremity which causes incomplete moderately severe paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claims arise from appeals of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Peripheral neuropathy of the upper extremity is rated under Diagnostic Code 8515 of 38 C.F.R. § 4.124a.  This provision addresses the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  For moderate incomplete paralysis, a 20 percent rating is authorized for the minor extremity, while a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating in the minor extremity, and a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 60 percent rating is warranted for the minor extremity, and a 70 percent rating for the major extremity.  In this case, the record indicates that the Veteran is right-hand dominant.

Under Diagnostic Code 8515 of 38 C.F.R. § 4.124a, "complete paralysis" of the median nerve is manifested by such symptomatology as: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Peripheral neuropathy of the lower upper extremities is rated under Diagnostic Code 8520 of 38 C.F.R. § 4.124a. Diagnostic Code 8520 addresses impairment in the sciatic nerve and authorizes ratings of 10, 20, 40, 60, and 80 percent.  Under Diagnostic Code 8520, a 10 percent rating is due for mild incomplete paralysis, a 20 percent rating is due for moderate incomplete paralysis, a 40 percent rating is due for moderately severe incomplete paralysis, a 60 percent rating is due for severe incomplete paralysis involving marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis, which is indicated when the foot dangles or drops, when there is no active movement in muscles below the knee, or when flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt will be afforded to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Turning to the evidence of record, the Veteran has been afforded four VA examinations to determine the severity of his peripheral neuropathy.  An October 2006 examination indicates normal tone, power, and gait coordination; deep tendon reflexes were 0 to 1+; sensory examination was normal to cold, pin, vibration and proprioception; and, the Veteran was able to walk on his heels and toes.  

A February 2008 peripheral nerves examination indicates that the Veteran's strength was 5/5 throughout; reflexes were 1+ with absent ankle jerks and toes downgoing bilaterally; pinprick sensation was not felt well in the upper extremities to the wrist and in the lower extremities to the lower calves; proprioception was not felt well anywhere; gait was normal.  

Upon VA examination in June 2009, motor strength was 5/5, with normal tone and bulk; sensory pinprick decreased in both hands to wrist; there was no atrophy of the abductor bollicus brevis muscle; and, vibration was decreased to the wrists bilaterally.  Reflexes were +1 in the biceps, triceps, and brachioradialis, with absent knee and ankle jerks.  The Veteran additionally indicated that he had to get up and walk around due to his peripheral neuropathy while at work.  

A February 2011 examination indicates abnormalities with sensory pinprick loss in all four extremities; pain in all four extremities; and, unstable gait.  The examiner opined that the Veteran had severe incomplete paralysis of the median nerves based on pinprick testing and examination.  There was moderately severe neuropathy of the lower extremities, with no muscular atrophy.  

The Veteran additionally submitted a private opinion dated May 2010 concerning the severity of his disabilities, written by Dr. B.  That physician indicated that the Veteran had severe peripheral neuropathy in all four distal extremities based on loss of pin prick sensation; loss of proprioception; wide based gait; inability to tandem, toe or heel walk; loss of ability to do rapid alternating movements; loss of vascular control; and chronic pain.  

The Veteran's VA treatment records reflect complaints of symptomatology consistent with his peripheral neuropathy, with numbness and pain in the extremities.

To summarize, the preponderance of the evidence indicates that the Veteran's peripheral neuropathy of the upper extremities causes severe incomplete paralysis of the median nerves and incomplete moderately severe paralysis of the sciatic nerve of the lower extremities bilaterally.  There is no indication of complete paralysis of any of the Veteran's four extremities.  Additionally, there is no evidence of severe incomplete paralysis involving marked muscular atrophy of the Veteran's lower extremities.  The Board acknowledges Dr. B's statements to the effect that the Veteran has severe peripheral neuropathy in all four distal extremities.  However, there is no indication the Veteran has marked muscular atrophy in the lower extremities and there is no showing of complete paralysis in any extremity.  Thus, the Veteran's disabilities do not warrant higher ratings.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disabilities herein discussed warranted higher ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claims because the preponderance of the evidence is against the claims.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for more severe manifestations of peripheral neuropathy to include total paralysis of the extremities but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 50 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


